Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is recites the limitation "the dynamic luminescence behavior" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter	
Claims 1-9 are allowable over the prior art once 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections stated supra is overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein the means for analyzing the dynamic luminescence behavior of the luminescent substance are disposed so as to analyze the dynamic luminescence behavior of the luminescent substance in the guide tube, even if the luminescent substance is in motion; introducing a pledged property containing the luminescent substance into the guide tube through the inlet; analyzing the dynamic luminescence behavior of the 
	Claims 2-9 are allowed based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moesslein et al (CN 109415629 A) discloses a luminescent identifying and/or distinguishing material method, wherein the at least one luminescent substance is incorporated into the material and/or applied to the material, and the luminescence response of radiation substance after excitation. The invention also relates to the method for identifying and/or selecting the material and/or recirculation and/or identify and/or quality control and/or composition control of the application.
	Muck et al (DE 102017203538 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/